DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-9, filed September 14th 2020 are the subject matter of this Office Action. 
Election/Restrictions
Applicant’s election without traverse of the MCT-1 inhibitor SR-13800 in the reply filed on 09/08/2021 is acknowledged. Claims 1-9 are the subject matter of this Office Action.
 
Priority
Acknowledgement is made of Applicant’s claim to foreign priority to Application 10-2019-0078999 filed 07/01/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 
  Claim Rejections – Improper Markush Grouping
Claims 1 and 5 are rejected as being drawn to an improper Markush grouping. 
 Claims 1 and 5 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA) 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush claim contains an “improper Markush grouping’ if: (1) The species of the Markush group do not share a single structural similarity,” or (2) the species do not share a common use. Members of a Markush group share a "single structural similarity” when they belong to the same recognized physical or chemical class or to the same recognized physical or chemical class or to the same art-recognized class. Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent (see Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, p. 7166, left and middle columns, bridging paragraph). 
 The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The instant claims do not share a common core chemical structure or single structural similarity. Nor do the claims in their current form present any common chemical structure that can be attributed to the asserted utility of the compounds.
The claims recite chemical specie alternatives which are in different recognized physical classes, and the Markush list embraces different inhibitors of MCT that do not share any single structural similarity between the species. There is no ‘single structural 
For example, the use of an aptamer to treat the disclosed disorder is classified in class A61K subclass 51/0491, while the use of an antisense oligonucleotides is classified in class A61K subclass 47/6807. The use of antibodies to treat the ocular disorder is classified in A61K subclass 47/68, while the use of small molecule compounds of unknown chemical structure is classified in A61K with multiple subclasses depending upon the chemical structure of the compound.  
 As shown above, the claims in their current form do not present any common chemical structure that can be attributed to the asserted utility of the compounds, nor do the genuses embraced in claims 1 and 5 comprise inhibitors of the same art-recognized class. As such, each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
  The examiner suggests that this rejection may be overcome by amending the claims 1 and 5 to the directed compounds that share the following single structural similarity, such as those embraced within claim 6. Applicant's elected species corresponds to this generic chemical structure, as well as majority of the working examples in the specification. 


 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tidmarsh (WO2006/071897 published 07/06/2006).
 Tidmarsh teaches treating the angiogenesis-related ocular disease age-related macular degeneration comprising administering a therapeutically effective amount of lonidamine (abstract, title, claims 1-11). As evidenced by Fang (Molecular Pharmacology Vol. 70 pages 2108-2115 published 2006), the administered lonidamine is art-recognized as an inhibitor of MCT-1 (page 2110 right col, page 2111-page 2112 left col., page 2113 right col., Figure 4 Table 2).
 Regarding the limitation of claim 8-9, intravitreal injection of lonidamine in a injection solution is embodied in the methodology of Tidmarsh (page 18 paragraph 1, page 20 paragraph 3, page 23, claims 1, 3 and 7). 
 Regarding the limitation directed to wherein the administered lonidamine inhibits secretion of VEGF in macrophages, although this property is not explicitly described in the cited prior art methodology of Tidmarsh, the compound (lonidamine), the disorder (age-related macular degeneration) and the amount (therapeutically effective amount) are identical to that of instantly claimed. Therefore, the property of the lonidamine to inhibit secretion of VEGF in macrophages in the treated macular degeneration patient must necessarily be present because products of identical chemical composition cannot exert mutually exclusive properties when prepared or used in the same manner under the same circumstances. In other words, if the prior art teaches the identical chemical or physical structure of the composition, (i.e., the same active agent, lonidamine), and the composition is used in the same manner (i.e., administered in the same manner to the same age-related macular degeneration patient), in the same therapeutically effective amount, the properties that Applicant discloses and/or claims must necessarily be present. Furthermore, as stated in MPEP 2112.02, “[u]nder the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered anticipated by the prior art device.”
   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song (IOVS Vol. 59 pages 3747-3754. Published online July 2018).
The applied reference has common inventors with the instant application (Inventors Song, Lee and Seok). Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
 Song teaches treating the angiogenesis-related ocular disorder choroidal neovascularization in a subject in need comprising administering via an intravitreal -CHC) (abstract, page 3748 right col. to page 3749, page 3750 right col.). As shown in Figures 4A-4B, the administered -CHC inhibited secretion of VEGF in macrophages and attenuated neovascularization in the afflicted patient compared to control (page 3750 right col., page 3753). 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guile (Bioorganic and Medicinal Chemistry Letters Vol. 16 pages 2260-2265. Published 2006), Tidmarsh (WO2006/071897 published 07/06/2006) and Fang (Molecular Pharmacology Vol. 70 pages 2108-2115 published 2006). 
 Guile teaches that compound 2 is a potent inhibitor of MCT-1 (page 2261, page 2264-2265, Figure 1, Table 1). As evidenced by CAS Registry database, compound 2 is art-recognized as the elected MCT-1 inhibitor SR-18300. 
  
    PNG
    media_image1.png
    642
    671
    media_image1.png
    Greyscale

  
However, Guile does not specifically teach administering said MCT-1 inhibitor to treat an angiogenesis related ocular disorder in the subject in need.
 Tidmarsh teaches treating the angiogenesis-related ocular disease age-related macular degeneration comprising administering a therapeutically effective amount of lonidamine (abstract, title, claims 1-11).  
Regarding the limitation of claim 8-9, intravitreal injection of lonidamine in a liposomal suspension is embodied in the methodology of Tidmarsh (page 18 paragraph 1, page 20 paragraph 3, page 23, claims 1, 3 and 7).  
As evidenced by Fang (Molecular Pharmacology Vol. 70 pages 2108-2115 published 2006), the administered lonidamine is art-recognized as an inhibitor of MCT-1 (page 2110 right col, page 2111-page 2112 left col., page 2113 right col., Figure 4 Table 2).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the art-recognized MCT-1 inhibitor SR-13800 of Guile to treat the angiogenesis-related ocular disease age-related macular degeneration in a subject in view of Tidmarsh and Fang, arriving at the claimed methodology. 
MPEP 2143 provides rationale for a conclusion of obviousness including (B): Simple substitution of one known element for another to obtain predictable results; 
In the instant case, it was known in the prior art that administration of therapeutically effective amounts of MCT-1 inhibitors was an efficacious methodology to treat age-related macular degeneration in a subject in need (Tidmarsh and Fang). Accordingly, said artisan would have predicted with a reasonable expectation of success that substitution of the MCT-1 inhibitor in the regimen of Tidmarsh, for another 
 Regarding the limitation directed to wherein the administered lonidamine inhibits secretion of VEGF in macrophages, properties that accrue from a process step of administering the MCT-1 inhibitor to the patient with age-related macular degeneration are considered characteristic features of the claimed product.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).  In the present case the burden is shifted to Applicant to prove that the administered amount of MCT-1 inhibitor embraced in the combined methodology of Guile, Tidmarsh and Fang does not inhibit secretion of VEGF in macrophages. 
  
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628